Exhibit 10.2




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.




Principal Amount: $______

 

Issue Date: January 6, 2010

Purchase Price: $_______

 

 




SECURED CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, CLEAR SKIES SOLAR, INC., a Delaware corporation (hereinafter
called “Borrower”), hereby promises to pay to the order of __________ (the
“Holder”), without demand, the sum of ___________Dollars ($_______) (“Principal
Amount”), with interest accruing thereon, on January 6, 2011 (the “Maturity
Date”), if not sooner paid.




This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and the other signatories thereto
(“Other Holders”) dated at or about the date hereof (the “Subscription
Agreement”), who have been issued Notes pursuant to the Subscription Agreement
(“Other Notes”) and shall be governed by the terms of such Subscription
Agreement. Unless otherwise separately defined herein, all capitalized terms
used in this Note shall have the same meaning as is set forth in the
Subscription Agreement. The following terms shall apply to this Note:




ARTICLE I




GENERAL PROVISIONS




1.1

Interest Rate. Interest payable on this Note shall accrue at the annual rate of
five percent (5%) and be payable on the Maturity Date, accelerated or otherwise,
when the principal and remaining accrued but unpaid interest shall be due and
payable, or sooner as described below.




1.2

Payment Grace Period. The Borrower shall not have any grace period to pay any
monetary amounts due under this Note. During the pendency of an Event of Default
(as described in Article III), a default interest rate of eighteen percent (18%)
per annum shall be in effect.




1.3

Conversion Privileges. The Conversion Rights set forth in Article II shall
remain in full force and effect immediately from the date hereof and until the
Note is paid in full regardless of the occurrence of an Event of Default. This
Note shall be payable in full on the Maturity Date, unless previously converted
into Common Stock in accordance with Article II hereof.




1.4

Prepayment. This Note may be prepaid by the Borrower in whole, at any time, or
in part, from time to time, without penalty or premium, upon thirty (30) days
prior written notice to the Holder. Upon receipt of such notice, the Holder may
determine to convert the Note pursuant to Article II.




ARTICLE II




CONVERSION RIGHTS




The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.





--------------------------------------------------------------------------------

2.1.

Conversion into the Borrower's Common Stock.




(a)

Commencing March 31, 2010, the Holder shall have the right at any time until
this Note is fully paid, to convert any outstanding and unpaid principal portion
of this Note, and accrued interest, at the election of the Holder (the date of
giving of such notice of conversion being a "Conversion Date") into fully paid
and non-assessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof, determined as provided herein. Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit A, Borrower shall issue and deliver to the Holder
within three (3) business days after the Conversion Date (such third day being
the “Delivery Date”) that number of shares of Common Stock for the portion of
the Note converted in accordance with the foregoing. At the election of the
Holder, the Borrower will deliver accrued but unpaid interest on the Note, if
any, through the Conversion Date directly to the Holder on or before the
Delivery Date. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.




(b)

Subject to adjustment as provided in Section 2.1(c) hereof, the fixed conversion
price per share shall be equal to $0.10 (“Fixed Conversion Price”). In the event
(i) on or before March 31, 2010, there is not a closing on an additional
financing of not less than $500,000, or (ii) the Note is not paid in full on the
Maturity Date, then the Conversion Price will be reduced to $0.06, subject to
adjustments as described in this Note and the Transaction Documents.




(c)

 The Fixed Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:




A.

Merger, Sale of Assets, etc. If (A) the Borrower effects any merger or
consolidation of the Borrower with or into another entity, (B) the Borrower
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Borrower or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Borrower consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Borrower, or (F) the Borrower effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction. The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such Fundamental Transaction.




B.

Reclassification, etc. If the Borrower at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.




C.

Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.





2




--------------------------------------------------------------------------------

D.

Share Issuance. So long as this Note is outstanding, if the Borrower shall issue
any Common Stock except for the Excepted Issuances (as defined in the
Subscription Agreement), prior to the complete conversion or payment of this
Note, for a consideration per share that is less than the Fixed Conversion Price
that would be in effect at the time of such issue, then, and thereafter
successively upon each such issuance, the Fixed Conversion Price shall be
reduced to such other lower issue price. For purposes of this adjustment, the
issuance of any security or debt instrument of the Borrower carrying the right
to convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Fixed Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Fixed Conversion Price.
Common Stock issued or issuable by the Borrower for no consideration will be
deemed issuable or to have been issued for $0.001 per share of Common Stock. The
reduction of the Fixed Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.




E.

Funding Reset. In the event on or before March 31, 2010, the Borrower does not
raise an additional capital of not less than $500,000 of net proceeds to
Borrower from the sale of common stock (“Additional Funding”), then the
Conversion Price shall be reduced to $0.06, subject to adjustments as described
in the Note and the Transaction Documents.




(d)

Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above, the
Borrower shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment.




(e)

During the period the conversion right exists, Borrower will reserve from its
authorized and unissued Common Stock not less than an amount of Common Stock
equal to 150% of the amount of shares of Common Stock issuable upon the full
conversion of this Note. Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.




2.2

Method of Conversion. This Note may be converted by the Holder in whole or in
part as described in Section 2.1(a) hereof and the Subscription Agreement. Upon
partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.




2.3.

Maximum Conversion. The Holder shall not be entitled to convert on a Conversion
Date that amount of the Note in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Holder and its affiliates on a Conversion Date,
(ii) any Common Stock issuable in connection with the unconverted portion of the
Note, and (iii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Borrower on such Conversion Date. For the purposes of the
provision to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the
Holder shall not be limited to aggregate conversions of 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99%.




ARTICLE III




EVENT OF DEFAULT




The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:




3.1

Failure to Pay Principal or Interest. The Borrower fails to pay any installment
of principal, interest or other sum due under this Note when due.




3.2

Breach of Covenant. The Borrower breaches any material covenant or other term or
condition of the Subscription Agreement, Transaction Documents or this Note in
any material respect and such breach, if subject to cure, continues for a period
of five (5) business days after written notice to the Borrower from the Holder.





3




--------------------------------------------------------------------------------

3.3

Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Documents, or in any agreement, statement or certificate given in writing
pursuant hereto or in connection therewith shall be false or misleading in any
material respect as of the date made and the Closing Date.




3.4

Liquidation. Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.




3.5

Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due.




3.6

Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).




3.7

Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.




3.8

Judgments. Any money judgment, writ or similar final process shall be entered or
filed against Borrower or any of its property or other assets for more than
$250,000, unless stayed vacated or satisfied within thirty (30) days.




3.9

Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings or relief under any bankruptcy law or any law, or the issuance
of any notice in relation to such event, for the relief of debtors shall be
instituted by or against the Borrower or any Subsidiary of Borrower.




3.10

Delisting. Delisting of the Common Stock from any Principal Market; failure to
comply with the requirements for continued listing on a Principal Market for a
period of five (5) consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.




3.11

Non-Payment. A default by the Borrower under any one or more obligations in an
aggregate monetary amount in excess of $200,000 for more than twenty (20) days
after the due date, unless the Borrower is contesting the validity of such
obligation in good faith.




3.12

Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension that lasts for five or more consecutive trading days.




3.13

Failure to Deliver Common Stock or Replacement Note. Borrower's failures to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note and Sections 7 and 11 of the Subscription Agreement, or, if
required, a replacement Note.




3.14

Reservation Default. Following March 31, 2010, failure by the Borrower to have
reserved for issuance upon conversion of the Note or upon exercise of the
Warrants issued in connection with the Subscription Agreement, the number of
shares of Common Stock as required in the Subscription Agreement, this Note and
the Warrants.




3.15

Financial Statement Restatement. The restatement after the date hereof of any
financial statements filed by the Borrower with the Securities and Exchange
Commission for any date or period from two years prior to the Issue Date of this
Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statements, have
constituted a Material Adverse Effect.




3.16

Other Note Default. The occurrence of any Event of Default under any Other Note.




3.17

Reverse Splits. The Borrower effectuates a reverse split of its Common Stock
without twenty (20) days prior written notice to the Holder.




3.18

Event Described in Subscription Agreement. The occurrence of an Event of Default
as described in the Subscription Agreement that, if susceptible to cure, is not
cured during any designated cure period.




3.19

Executive Officers Breach of Duties. Any of Borrower’s named executive officers
or directors is convicted of a violation of securities laws, or a settlement in
excess of $250,000 is reached by any such officer or director relating to a
violation of securities laws, breach of fiduciary duties or self-dealing.





4




--------------------------------------------------------------------------------

3.20

Cross Default. A default by the Borrower of a material term, covenant, warranty
or undertaking of any other agreement to which the Borrower and Holder are
parties, including but not limited to in connection with the Prior Transaction,
or the occurrence of a material event of default under any such other agreement
to which Borrower and Holder are parties which is not cured after any required
notice and/or cure period.




ARTICLE IV




SECURITY INTEREST




4.

Security Interest/Waiver of Automatic Stay. This Note is secured by a security
interest granted to the Holder pursuant to a Security Agreement, as delivered by
Borrower to Holder. The Borrower acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against the
Borrower, or if any of the Collateral (as defined in the Security Agreement)
should become the subject of any bankruptcy or insolvency proceeding, then the
Holder should be entitled to, among other relief to which the Holder may be
entitled under the Transaction Documents and any other agreement to which the
Borrower and Holder are parties (collectively, "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.




ARTICLE V




MISCELLANEOUS




5.1

Failure or Indulgence Not Waiver. No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.




5.2

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the first business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Clear Skies Solar, Inc., 200
Old Country Road, Suite 610, Mineola, New York 11501, Attn: Ezra Green, CEO,
facsimile: (516) 281-7150, with a copy by fax only to: Harvey Kesner, Esq.,
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006, facsimile: (212) 930-9725, and (ii) if to the Holder, to the name,
address and facsimile number set forth on the front page of this Note, with a
copy by fax only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New
York, New York 10176, facsimile: (212) 697-3575.




5.3

Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.




5.4

Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns. The Borrower may not assign its obligations under this Note.





5




--------------------------------------------------------------------------------

5.5

Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.




5.6

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction. Any action brought by either party against the other concerning
the transactions contemplated by this Agreement must be brought only in the
civil or state courts of New York or in the federal courts located in the State
and county of New York. Both parties and the individual signing this Agreement
on behalf of the Borrower agree to submit to the jurisdiction of such courts.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.




5.7

Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.




5.8

Non-Business Days. Whenever any payment or any action to be made shall be due on
a Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.




5.9

Redemption. This Note may not be redeemed or called without the consent of the
Holder except as described in this Note or the Subscription Agreement.




5.10

Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have the rights of a shareholder of the Borrower with respect to the Shares
of Common Stock to be received after delivery by the Holder of a Conversion
Notice to the Borrower.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 6th day of January, 2010.




CLEAR SKIES SOLAR, INC.










By: /s/ Ezra Green

Name: Ezra Green

Title: Chief Executive Officer




WITNESS:










______________________________________





6




--------------------------------------------------------------------------------

NOTICE OF CONVERSION




(To be executed by the Registered Holder in order to convert the Note)







The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by CLEAR SKIES SOLAR, INC. on
January 6, 2010 into Shares of Common Stock of CLEAR SKIES SOLAR, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.










Date of Conversion:

 

 

 

 

 

Conversion Price:

 







Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of CLEAR SKIES SOLAR, INC.







Shares To Be Delivered:

 

 

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Address:

 

 

 

 

 








7


